Case 2:20-mj-00089-MAT Document 8 Filed 03/16/20 Page ty of 5 ENTERED
~___ LODGED ———— RECEIVED

   
 

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT aunx ofS SARE count

WESTERN DISTRICT OF WASHINGT

for the BY
Western District of Washington

In the Matter of the Search of )
(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No. M J 2 O _ O 84 C 3)
The Black ZTE Blade Force 4G N9517, Electronic Serial )
Number 25669 1624201282613, more fully described in )
Attachment A3 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

The Black ZTE Blade Force 4G N9517, Electronic Serial Number 25669 1624201282613, more fully described in Attachment A3

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B3 for list of items to be seized.

YOU ARE COMMANDED to execute this warrant on or before 3 | LO | Zo (not to exceed 14 days)
(7 in the daytime 6:00 a.m. to 10:00 p.m. | @at any time in the day or night because kood cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

( Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

 

© for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: . _ February 25, 2020 at 9:45a.m. hott
Judge's signature
City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

USAO# 2018R00225

 

 
Case 2:20-mj-O0089-MAT Document 8 Filed 03/16/20 Page 2 of 5

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
W320 ~ 094 2/26/2092 12:05 am Tien already xn FRZ coslody

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

Black Blade ZTE te plore

 

Certification

I declare } ity of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. 323 |20

 

Date: 3/14] 2620 G) Ki fP—=
Executing officer’s signature

Mrchas\ Sto 45 _2eerca\ Anont EL

Printed name and title

 

 

 

USAO# 2018R00225

 
oO eo NH A Se WW HO =

Dm DO KH HN KH NO DN ROO RO mm owe mt et tes
oN AN NH RP WD NY SK SCS OO CO AN KH NH FF WW NH K&S CS

 

 

Case 2:20-mj-O0089-MAT. Document 8. Filed 03/16/20 Page 3 of 5

ATTACHMENT A3
Property to be Searched

The property to be searched is the Black ZTE Blade Force 4G N9517, Electronic Serial
Number 25669 1624201282613.

re
en
ae

Note: The image provided is a stock image of the device, not the actual device possessed by
Shea.

 

Attachment A3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
USAO#2018R00225 — Page 1 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

 

Case 2:20-mj-O0089-MAT Document8 Filed 03/16/20 Page 4 of5

ATTACHMENT B3
Property to be Seized
Documents (in whatever form) relating to violations of Title 18, United States Code,
Sections 2261A (Stalking); 876(c) (Mailing Threatening Communications); 245 (Federally
Protected Activities); and 371 (Conspiracy), that is,

1, All documents relating to attempts to locate the home addresses of any

members of the media, the Anti-Defamation League, persons who identify as Jewish, or

ethnic minorities;

2. All documents relating to the Atomwaffen Division, including members of the
group;

3. All documents containing swastikas, other Nazi symbols, or other symbology

related to white-supremacist violent extremism;

4, All documents containing the monikers “Krokodil,” “Lazarus,” “14ALG88,”
“Azazel,” “Roman,” “Swissdiscipline,” “OldScratch,” or “UPUETAIyd@g”;

5. All communications with Kaleb Cole;

6. Evidence of who used, owned, or controlled the PHONE at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernamés and passwords, documents, browsing history, user
profiles, email, email contacts, “chat,” instant messaging logs, photographs, and

correspondence:

a. evidence indicating how and when the phone was accessed or used to
determine the chronological context of phone access, use, and events relating
to crime under investigation and to the phone user;

b. evidence indicating the phone user’s state of mind as it relates to the crime
under investigation;

c. evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the phone;

d. evidence of the times the phone was used;

Attachment B3 , UNITED STATES ATTORNEY

USAO#2018R00225 — Page 1 Re San COLO.

(206) 553-7970

 

 
o Fe 1D HD hh S&S W HO

on NO AN BP WH HN HSH OS OO OB HN OA A PF HW HO!

 

 

Case 2:20-mj-00089-MAT Document 8 Filed 03/16/20 Page 5 of 5

e. passwords, encryption keys, and other access devices that may be necessary to
access the phone;

f. documentation and manuals that may be necessary to access the phone or to
conduct a forensic examination of the phone;

g. records of or information about Internet Protocol addresses used by the phone;
h. records of or information about the phone’s Internet activity, including firewall
logs, caches, browser history and cookies, “bookmarked” or “favorite” web

pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses;

i. contextual information necessary to understand the evidence described in this

attachment.
Attachment B3 UNITED STATES ATTORNEY
‘ y 700 STEWART STREET, SUITE 5200
USAO#2018R00225 — Page 2 Se WS Suton 98101
(206) 553-7970

 
